Citation Nr: 0011713	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-37 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in El Paso, 
Texas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private hospitalization in March 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 determination by the 
Department of Veterans Affairs Medical Center in El Paso, 
Texas, which denied a reimbursement of private hospital 
expenses for treatment rendered on March 13, 1995.

The Board notes that in June 1997, this case was remanded for 
further development of the issue.  Accordingly following the 
completion of the requested development, this case was then 
returned to the Board for adjudication.

The Board notes this decision is limited to the issue listed 
on the title page and certified by the VAMC, and that any 
matters related to denials of unauthorized medical expenses 
incurred in April 1995 and May 1995 by the El Paso, Texas 
VAMC, plus determinations by the VA Regional Office in 
Houston, Texas, are not presently developed for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran incurred unauthorized medical expenses in 
connection with private emergency room treatment on March 16, 
1995, which was not shown to be related to a service-
connected disability, or related to a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, and the veteran 
does not have a total disability as a result of a service-
connected disability.



CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized 
medical expenses associated with private medical treatment 
received on March 16, 1995, have not been met. 38 U.S.C.A. §§ 
1728, 5107 (West 1991); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible.  38 
U.S.C.A. § 1703 (West 1991).  There are, however, regulatory 
criteria that permit VA to assume financial responsibility 
for medical expenses incurred by veterans at private medical 
facilities under certain circumstances.  Thus, for example, 
VA payment for private medical expenses may, subject to other 
requirements, be granted if prior authorization for the 
medical treatment in question is obtained from VA.  38 C.F.R. 
§ 17.53 (1999).  In this case the record reflects the veteran 
does not allege, and the evidence does not show, that the 
treatment and services provided on the claimed dates involved 
prior VA authorization.  See 38 C.F.R. § 17.54.  Therefore, 
the matter on appeal must be determined in light of the 
requirements for reimbursement or payment for medical 
expenses incurred without prior authorization from VA.  See 
38 C.F.R. § 17.120.

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
VA, all of the following must be shown: (a) That the 
treatment was either: (1) For an adjudicated service- 
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (b) 
that a medical emergency existed and delay would have been 
hazardous to life or health; and (c) that no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused. 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120 (1999).

The Court has held that all three statutory requirements of 
38 U.S.C.A. § 1728, generally, (1) service-connected 
disability, (2) medical emergency, and (3) federal facilities 
not feasibly available, must be met before reimbursement can 
be authorized. Malone, at 542-544.

In this case, the veteran contends that payment or 
reimbursement of unauthorized medical expenses associated 
with private medical treatment received in March 1995 is 
warranted because he was being treated for symptoms 
associated with a service connected vestibular dysfunction.   

The record reflects service connection was granted for 
vestibular dysfunction by the RO in an April 1995 decision, 
with an evaluation of 30 percent assigned thereto.  The 30 
percent evaluation remains in effect.  Among the symptoms 
found to be associated with vestibular dysfunction were 
complaints of vertigo, which were repeatedly treated in the 
service medical records from December 1991, when he was 
assessed with labyrinthitis, and continued up to his 
discharge in August 1992.  A March 1992 Medical Board 
proceeding diagnosed him with vestibular neuronitis and 
assigned him limited duty due to his vertigo.  

VA treatment records from 1994 through 1995 revealed 
treatment for complaints of dizziness and vertigo in January 
1995.  A January 26, 1995 note revealed complaints of 
increased dizziness and nausea, and indicated that the eyes 
rolled back during these episodes, which were gradually 
worsening.  The impression was of vestibular dysfunction, 
worsening; otitis media, left and frontal headaches.  CT 
scans of the head done in February 1995, were within normal 
limits.  

Private hospital records from Columbia Medical Center East 
from March 16, 1995 reveal that the veteran was taken to the 
emergency department of the Medical Center with complaints 
that about 7:30 PM last night, while watching television, he 
suddenly started having twisting and rolling eyes backwards; 
the face turned to the right side and he started shaking his 
head and the whole body.  This condition was described as 
having persisted for two or three hours, emergency medical 
services was called and he was brought to the emergency room 
and stabilized with Valium injections.  He had arrived at the 
hospital in a twisting position and the eyes were 
unresponsive to focal stimulation.  When the twisting 
stopped, his eyes were equal to light and accommodation.  A 
prior history of episodes of dizzy spells and headaches in 
the past was given.  CT of the brain was normal.  The 
diagnosis rendered was seizure of unknown etiology.  This 
private hospital admission and treatment of March 13, 1995 is 
the subject of the claim for reimbursement of unauthorized 
medical expenses.

Additional private and VA medical records included a VA 
consultation in May 1995 that diagnosed history of 
intermittent vertigo with normal physical examination and 
history of blackout spells called pseudoseizures.  The 
examiner indicated that the spells did not suggest Meniere's 
disease.  A psychophysiological overlay was noted.  A 
neurologist's examination in August 1995 revealed the opinion 
that a lot of the veteran's problems were due to 
hyperventilation with anxiety/depression.  It appeared that 
there was a significant functional overlay or the entire 
symptom complex was on a functional basis.  

In May 1996, the veteran was admitted to a VA facility.  It 
was concluded that the spells he was having did not suggest 
Meniere's disease.  His initial attack could have been 
vestibular neuronitis, but the follow up spells were very 
atypical.  The veteran's statement that he gets dizzy while 
standing on a pier, along with the above history was 
suggestive of psychophysiological overlay.  The history of 
blackout spells of questionable pseudoseizures also pointed 
towards a psychophysiological problem.  The diagnoses were 
dizziness and blackout spells, questionable seizures.  MRI 
results from May 1996 yielded normal contrasted MRI of the 
brain and internal auditory canals.  ENG results from May 
1996 did show right canal weakness.

When seen on consultation in a VA ear, nose and throat clinic 
in May 1996, it was reported that right unilateral weakness 
had been noted on electrostagmography.  The diagnosis was 
incapacitating vertigo with symptoms of Meniere's disease.

In accordance with the Board's remand instructions of June 
1997, VA ear disease and neurological examinations were 
conducted in June 1998.  The ear examination revealed normal 
hearing bilaterally and no ear problem indicating follow up.  
The neurological examination included a comprehensive claims 
file review of the veteran's prior medical history regarding 
vestibular dysfunction and what relationship if any, there 
was between this service connected disorder and the symptoms 
for which he was treated by the Columbia Medical Center in 
March 1995.  Following a comprehensive review of the 
pertinent medical evidence, which is detailed above, the 
examiner rendered an impression and diagnosis of intermittent 
dizziness and vertigo.  The examiner felt that most likely he 
has vestibular dysfunction and would describe this as a 
peripheral vestibulopathy.  The veteran did not have the 
typical features of Meniere's disease, such as roaring 
sensation in his ear or hearing loss.  At the present time he 
was described as still getting a couple of episodes of 
vertigo and dizziness weekly.  He did have an abnormal ENG, 
which showed some right canal weakness and is suggestive of a 
peripheral vestibulopathy.  

Regarding the March 13, 1995 episode, the examiner opined 
that the veteran had an episode of abnormal movements in 
1995.  Based on the records reviewed, the examiner did not 
feel that this was a definite seizure.  The examiner agreed 
that it most likely was a pseudo-seizure based on the account 
of his presentation and non responsiveness to Valium and 
unusual atypical movements.  Pseudo seizures were mentioned 
in the progress notes at Columbia Medical Center and the 
examiner believed this was the most likely diagnosis.  No 
evidence of epilepsy or dystonia otherwise was shown.  
Concerning the relation of this episode with his previous 
problems with dizziness, the veteran had stated that he was 
under a lot of stress because he was having frequent episodes 
of dizziness and vertigo, with multiple diagnoses made, which 
caused him to have a lot of stressors.  That was the only 
relation seen relating the veteran's previous dizziness with 
the pseudo-seizures.  Otherwise the examiner did not feel 
that the inner ear dysfunction would be a cause of his pseudo 
seizure type of disorder.

Based upon the evidence of record, in particular the opinion 
rendered in the June 1998 VA examination detailed above, the 
Board finds that the veteran's private medical treatment in 
March 1995 did not involve an adjudicated service-connected 
disability; or a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; and that the veteran does not have a 
total disability resulting from a service-connected 
disability.  Though the examiner suggested that the veteran's 
service-connected disability could have triggered or 
aggravated the nonservice-connected pseudoseizure in March 
1995, the examiner does not suggest that the nonservice-
connected pseudoseizure was associated with and aggravating 
the service-connected disability.  Since less than all of the 
requirements for VA payment or reimbursement for medical 
expenses incurred in connection with the veteran's private 
medical treatment in March 1995 are not met, the claim must 
be denied.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private hospital treatment 
on March 13, 1995, is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

